Citation Nr: 1010030	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In October 2006, the veteran testified at a hearing before a 
Decision Review Officer.  A transcript of that proceeding is 
of record.

When these claims were before the Board in June 2008, they 
were remanded by the Board for additional development.  The 
development requested has been partially completed, and the 
claims have been returned to the Board for appellate review.  


REMAND

The Veteran is seeking service connection for left shoulder 
disability.  As noted in the prior Board remand, service 
treatment records reflect that he complained of left shoulder 
pain in February 1992 after injuring the shoulder.  Physical 
examination revealed tenderness to palpation over the 
acromioclavicular (AC) joint and painful motion, but an X-ray 
study revealed no joint separation, fracture, or evidence of 
subluxation.  A diagnostic impression of Type I AC joint 
sprain was rendered.  In a report of medical history prepared 
in August 1992, prior to the veteran's release from active 
duty, he indicated that he had a history of a painful 
shoulder.  A contemporaneous report of medical examination, 
however, notes no upper extremity abnormalities.

The earliest post-service medical evidence of left shoulder 
disability consists of the reports of VA examinations 
conducted in June 2004 and November 2006.  On examination, 
the veteran reported experiencing left shoulder pain since he 
injured the shoulder in service.  The June 2004 examiner 
diagnosed left shoulder strain, and the November 2006 
examiner noted that the shoulder strain was moderately active 
at the time of examination.  Neither examination report, 
however, contains a medical opinion regarding the etiology of 
the veteran's left shoulder strain.

In light of the Veteran's documented in-service shoulder 
injury and the current diagnosis of left shoulder strain 
rendered in June 2004 and November 2006, the Board determined 
that the Veteran should be afforded another VA examination 
for the purpose of determining the etiology of the Veteran's 
left shoulder disability.  That examination was conducted in 
September 2009.  The examiner stated that an MRI was 
necessary to render an opinion as to whether the current 
diagnosis of chronic left shoulder strain also included any 
underlying soft tissue injury.  If there was soft tissue 
injury, he would have to review the MRI to determine whether 
there was a relationship between the injury and service.  The 
VA records show that the Veteran did not report for the MRI.  
Thus, the VA physician opined that, without an MRI report, it 
was not at least as likely as not that the left shoulder 
condition was due to service.  

In September 2009, the Veteran reported that he had undergone 
an MRI of the left shoulder in early September 2009 at the 
Philadelphia VA.  He was wondering why this was not addressed 
by the VA examiner in his VA examination.  He submitted a 
report from the local transit authority showing he traveled 
through a toll booth on September 18, 2009, to Philadelphia.  

Considering the Veteran's assertion that he had an MRI at VA, 
and the examiner's opinion that the results of the MRI could 
be highly determinative in this claim, the Board finds an 
attempt should be made to obtain a copy of the MRI.  

The Veteran also contends that service connection is 
warranted for bilateral hearing loss disability because it is 
due to his exposure to loud noises on the flight line.

Service treatment records reflect that the Veteran complained 
of hearing loss.  A July 1992 audiogram shows bilateral 
hearing impairment at the 2000 Hertz (Hz) frequency, but not 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
Veteran was afforded two VA audiological examinations in July 
2004 and November 2006 to determine the nature and severity 
of any hearing loss disability present.  The July 2004 
examination yielded speech recognition scores of 92 percent 
for each ear.  These results satisfy VA's definition of 
hearing loss disability.  See 38 C.F.R. § 3.385 (2009).  
However, the more recent November 2006 examination yielded 
puretone thresholds no higher than 25 decibels and speech 
recognition scores of 96 percent for each ear.  These results 
do not support the presence of hearing loss disability, as 
defined in § 3.385.  Similarly, a report of VA audiological 
examination in August 2009 yielded puretone thresholds no 
higher than 25 decibels and speech recognition scores of 96 
percent for both ears.  

The U. S. Court of Appeals for Veterans Claims has held that 
the requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Thus, while only the report of the July 2004 examination 
appears to be sufficient to establish the presence of a 
current disability under McClain, the Board's 2008 remand 
instructions included that the examiner should provide an 
opinion as to whether there is a 50 percent or better 
probability that the Veteran's hearing impairment is 
etiologically related to noise exposure in service.  The 
opinion was to be provided even if the current examination 
did not establish the presence of hearing loss disability for 
VA compensation purpose.  This was not done in the August 
2009 examination.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Remand is required for such compliance.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Philadelphia VA Medical Center 
(VAMC) should be contacted and an attempt 
should be made to obtain the report of 
MRI of the left shoulder reportedly 
performed in September 2009.  If such 
report cannot be located, the Veteran 
should be afforded an MRI of the left 
shoulder.  

2.  Thereafter, the MRI report should be 
forwarded to the VA examiner who 
conducted the September 2009 VA 
examination or a suitable substitute if 
necessary.  Based upon the claims folder 
review and the examination and MRI 
results, the examiner should provide an 
opinion with respect to each currently 
present disorder of the veteran's left 
shoulder as to whether there is a 50 
percent or better probability that the 
disorder originated during active duty or 
is otherwise etiologically related to 
active duty.  The rationale for all 
opinions expressed must also be provided.

3.  The Veteran's claims folder should be 
forwarded to the examiner who performed 
the August 2009 VA examination or a 
suitable substitute if necessary.  The 
claims folder must be made available to 
and reviewed by the examiner.   

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's hearing 
impairment is etiologically related to 
noise exposure in service.  The opinion 
should be provided even if the current 
examination does not establish the 
presence of hearing loss disability for 
VA compensation purpose.  The rationale 
for all opinions expressed must also be 
provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

